      Case 3:20-cv-00967-BJD-MCR Document 1-1 Filed 08/28/20 Page 1 of 6 PageID 12
Filing # 108247778 E-Filed 06/02/2020 10:58:00 AM
 IC111116 ft MONIIMI   c-rtiu VJ/LY/LVLAJ                     rtvi



                                                             IN THE CIRCUIT COURT, EIGHT
                                                             JUDICIAL CIRCUIT, IN AND FOR
                                                             BRADFORD COUNTY, FLORIDA

                                                             CASE NO.:       6 it...„10,)..0
          SHIRLEY MOBLEY,

                  Plaintiff,

          VS.


          WAL-MART STORES EAST, LP,
          a foreign limited partnership,

                  Defendant.


                                                            SUMMONS
          THE STATE OF FLORIDA:

          To Ail and Singular the Sheriffs of said State:

                   YOU ARE HEREBY COMMANDED. to serve this Summons, Complaint, Interrogatories with
          notice, Request to Produce and Request for Admissions in this action On Defendant;

                  Defendant- WAL-MART STORES EAST; LP,
                  do Registered Agent
                  C T Corporation System 1200 South Pine Island Road, Plantation, FL 33324.

                  Defendant is required to serve written defenses to the Complaint on Xavier T. Saunders, Esquire,
          attorney, whose address is FARAH & FARAH, P.A., 10 West Adams Street, Jacksonville, FL 32202,
          within twenty (20) days after service of this Summons on that Defendant, exclusive of the day of service,
          and to file the original of the defenses with the Clerk of this Court either before service on Plaintiffs
          attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered against that
          Defendant for the relief demanded in the CcoOIXTilitkerI,kon.

                          WITNESS my hand a31p'Seal of s4f4.4ii thisc:2, day o                   020.
                                                      14),i
                                                                                 f sai Cov
                                                                         i
                                                            JR
                                                              ...... •       I.puty Clerk




          Electronically Filed Bradford Case # 20000197CAAXMX 05/29/2020 03:30:39 PM


                                                                                                   EXHIBIT "A"
Case 3:20-cv-00967-BJD-MCR Document 1-1 Filed 08/28/20 Page 2 of 6 PageID 13




           If you are a person with a disability who needs any accommodation in order to participate
   in this proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please
   contact the ADA Coordinator at (904)630-2564 or ertintroecoi.net, at least 7 days before your
   scheduled court appearance, or immediately upon receiving this notification if the time before the
   scheduled appearance is less than 7 days: if you are hearing or voice impaired, Call 711.

                                                 TIVIPORTANT

            A lawsuit has been filed against you. You have 20 calendar days after this summons is served on
   you to file a written response to the attached complaint with the clerk of this court. A phone call will not
   protect you. Your written response, including the case number given above and the names of the parties,
   must be filed I you want the court to hear your side of the case. If you do. not file your response on time,
   you may lose the case, and your wages, money, and property may thereafter be taken without further
   warning from the court. There are no other legal requirements. You may want to call an attorney right
   away. If you do not know an attorney, you may call an attorney referral service or a legal aid office (listed
   in the phone book).
            If you choose to file a written response yourself, at the same time you file your written response
   to the court you must also mail or take a coy of your written response to the "Plaintiff/Plaintiff's
   Attorney" named below.

                                                lIVIPORTIOTE

    Usted ha sido demandado legalrnente. Tiene veinte (20) dias, contados a partir del recibo de esta
   notificacion, para contester la demanda adjurita, par eserito, y presentarla ante este tribunal. Una llamanda
   telefonica no lo protegera; si usted desea que el tribunal considere su defense, debe presenter su respuesta
   par escrito, incluyendo el numero del caso y los nombres de las partes interesadas en dicho caso. Si usted
   no contests la demanda a tiempo, pudieses perder el caso y podria ser despoj ado de sus ingresos y
   propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legals. Si lo
   desea, puede usted consultar a un abogado_immediatamente. Si no conoce a un abogado, puede Ilarnar a
   una de las oficinas de asistencia legal que aparecen en la guia telefonica.

    Si desea responder a la demanda por su cuenta, al mismo tiempo en que presents su respuesta ante el
   tribunal, deberea usted enviar pot correao o entregar una copia de su respuesta a is persona denominada
   abajo coma "Plaintiff/Plaintiff's Attorney." (Demandate o Abogado del Demanadante).
Case 3:20-cv-00967-BJD-MCR Document 1-1 Filed 08/28/20 Page 3 of 6 PageID 14




                                                  IMPORTANT

     Des poursuites juficiaries ont ete enterprises contre vous. Yous avez 20 jours consecutifs a partir de la
   date de rassignation de certe citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de ce
   Tribunal. Un simple coup de telephone est insuffisant pour vous proteger; vous etes oblige de deposer
   votre reponse ecrite, avec mention du (turner° de dossier ci-dessus et du nom des parties nommees id, Si
   vous souhaitez que le Tribunal erttende votre cause. Si vous ne deposez pas votre reponse ecrite dans le
   relai requis, vous resquez de perdue la cause ainsi que votre salaire, votre argent, et vos bier's peuvent etre
   saisis par la suite, sans aucun preavis ulterieur du Tribunal. Ii y a d'autres obligations juridiques et vous
   pouvez requerir les services inuneidats d'un avocet. Si vous ne connaissez pas d'avacat, vous pourriez
   telephoner a un service de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire
   de telephones).

    Si vous choisissez de deposer vous-meme une reponse ecrite, il vous fauctra egalement, en meme temps
   que cette formalite, faire parvenir ou expediter une copie au carbone on une photocopie de votre reponse
   ecrite an "Plaintiff/Plaintiffs Attorney" (Plaignant on a son avocat) nornme ci-dessou.s.

   XAVIER T. SAUNDERS, ESQUIRE
   FARAH AND FARAH, PA.
   Florida Bar Number: 0047798
   10 West Adams Street
   Jacksonville, FL 32202
   (904) 586-3060 (Tel. & Fax.)
   Primary: xsaunders@farahandfarah.com
   Sec.: jcoopermaynard@farahandfarah.com
   Attorney for Plaintiff
       Case 3:20-cv-00967-BJD-MCR Document 1-1 Filed 08/28/20 Page 4 of 6 PageID 15
Filing # 108141451 E-Filed 05/29/2020 03:30:39 PM.


                                                       IN THE CIRCUIT COURT, EIGHT
                                                       JUDICIAL CIRCUIT, IN AND FOR
                                                       BRADFORD COUNTY, FLORIDA

                                                       CASE NO.:

        SHIRLEY MOBLEY,

                 Plaintiff,

        VS.

        WAL-MART STORES EAST, LP,
        a foreign limited partnership,

                 Defendant.



                               COMPLAINT AND DEMAND FOR JURY TRIAL

                 COMES NOW Plaintiff, SHIRLEY MOBLEY, by and through the undersigned counsel, ,
         and hereby files this Complaint against Defendant, WAL-MART• STORES EAST, LP, and
         alleges as follows:
                 1.      This is an action for damages in excess of $30,000.00, exclusive of fees, cost and
         interest.
                 2.      That at all times material hereto, Plaintiff; SHIRLEY MOBLEY, was a resident of
         Bradford County, Florida and is otherwise, sui juris.

                 3.      At all times material hereto, Defendant, WAL-MART STORES EAST, LP, was a
         foreign limited partnership authorized to do and was doing business in the State of Florida and
         Defendant has its principal place of business at 708 SW 8th Street, Bentonville, Arkansas 72716.

                 4.       At all times material hereto, Defendant, WAL-MART STORES EAST, LP, has
         designated a registered agent who maintains an office in the State of Florida, to wit: C T
         Corporation System 1200 South Pine Island Road, Plantation, FL 33324.

                 5.       On or about March 10, 2019, Defendant, WAL-MART STORES EAST, LP, was
         the owner of or was otherwise in legal possession of premises, or a•portion thereof, located at
Case 3:20-cv-00967-BJD-MCR Document 1-1 Filed 08/28/20 Page 5 of 6 PageID 16




 14500 US-301 S, Starke, Bradford, Florida 32091 ("premises") which was open to the public as
 a retail store; members of the public were invited therein.

           6.    At that time and place, Plaintiff, SHIRLEY MOBLEY, went to the premises for
 the purpose of shopping, said purpose being a reason that the Defendant holds itself open to the
 public.

           7.    At all times material, the Defendant, being the owner of or otherwise in legal
 control of the premises, had a duty to maintain the premises in a reasonably safe condition and/or
 to warn its invitees, including Plaintiff, of unreasonably dangerous conditions existing on the
 property.

           8.    On or about March 10, 2019, while in the parking lot of the aforesaid store,
 Plaintiff returned the Defendant's motorized shopping cart used for the physically disabled, and
 when Plaintiff braced herself on the railing for returned shopping carts, the Defendant's railing
 fell apart which caused Plaintiff to fall and, as a consequence, sustained serious injuries. apart.     -

           9.    Defendant had actual or constructive notice of the existence of this aforesaid
 dangerous state of.the railing for the shopping cart return, on the store's parking lot located on
 the premises; therefore, Defendant should have taken steps to remedy the condition or warn —
  Plaintiff of its existence. Defendant failed to do either of the aforementioned duties; thus,
  Defendant had constructive notice of the unreasonably dangerous condition caused by the broken
  railing because:

           (a)   The dangerous condition existed for-such a length of time that, in the exercise of
  ordinary care, Defendant should have knOwn of the condition; or

           (b)   The condition, to wit, the railing for the shopping cart return, on the store's
  parking lot located on the premises, and was therefore foreseeable.

           10.   Defendant breached .its aforesaid duties to the Plaintiff by allowing this
  unreasonably dangerous condition to exist on its property and/or by failing to warn Plaintiff of its
  existence.

           11.   As a direct and proximate result of the aforesaid negligence, Plaintiff, SHIRLEY
  MOBLEY, suffered bodily injury and resulting pain and suffering, disability, disfigurement,
Case 3:20-cv-00967-BJD-MCR Document 1-1 Filed 08/28/20 Page 6 of 6 PageID 17




 mental anguish, loss of capacity for the enjoyment of life, expense of hospitalization, medical
 and nursing care and treatment, loss of ability to earn money and aggravation of a previously
 existing condition. The losses are either permanent or continuing and plaintiff will suffer the
 losses in the future. Plaintiff, SHIRLEY MOBLEY, has sustained permanent injuries within a
 reasonable degree of medical probability.

        WHEREFORE, Plaintiff, SHIRLEY MOB LEY demands judgment for damages against
 Defendant, WAL-MART STORES EAST, LP, and a trial by iury of all issues so triable.

 Dated: May 29, 2020                         Respectfully submitted,
                                             FARAH AND FARAH, P.A.

                                             By: /s/ Xavier T. Saunders
                                                XAVIER T. SAUNDERS, ESQUIRE
                                                Florida Bar Number: 0047798
                                                 10 West Adams Street
                                                Jacksonville, FL 32202
                                                (904) 586-3060 (Tel. & Fax.)
                                                 Primary: xsaunders@farahandfarah.com
                                                Sec.: jcoopermaynard@farahandfarah.com
                                                Attorney for Plaintiff
